JS-CAND 44 (Rew. 06/17)

Case 3:19-Cv-02262-WAR Poeupenty ore pq 04/29/19 Page 1 of 2

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other Papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)
I. (a) PLAINTIFFS

Facebook, Inc., and Instagram, LLC

 

DEFENDANTS . . . . ,
Arend Nollen, Leon Hedges, David Pasanen, and Social Media Series Limited

County of Residence of First Listed Defendant
(IN US. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (if Known)

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US. PLAINTIFF CASES)

Upper Hutt, New Zealand

nlGlonA terse Hie Nepe. Address, and Telephone Number)
Ann Marie Mortimer, Jason J. Kim

440 8. Hope Street, Suite 2000, Los Angeles, CA 071

(213) 532-2000

 

 

 

 

 

 

130 Miller Act

315 Airplane Product Liability

Liability

690 Other

$157

 

 

 

 

 

 

 

 

x

II. BASIS OF JURISDICTION (Place an "X" in One Box Only) IU. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(Por Diversity Cases Only) and One Box jor Dejendant)
1 US.G Plaintiff 3 Federal Questi PTF DEF PTF DEF
.5. Government Plainti ederal Question “ith ji nei
x (U.S. Government Not a Party) Citizen of This State 1 1 Incorporated or Principal Place 4 4
of Business In This State
> USG t Defendant 4 Dj . Citizen of Another State 2 2 Incorporated and Principal Place 5 5
.S. Government Defendan 4 iversity :
(Indicate Citizenship of Parties in [tem IL} .. . of Business In Another State
Citizen or Subject of a 3 3 Foreign Nation 6 6
Foreign Country
IV. NATURE OF SUIT (Place an “X" in One Box Only)
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure of 422 Appeal 28 USC § 158 375 False Claims Act
120 Marine 310 Airplane 365 Personal Injury — Product Property 21 USC § 881 423 Withdrawal 28 USC 376 Qui Tam (31 USC

$3729(a))

400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Racketeer Influenced &
Corrupt Organizations

480 Consumer Credit

490 Cable/Sat TV

850 Securities/‘Commodities!
Exchange

890 Other Statutory Actions

891 Agricultural Acts

 

 

140 Negotiable Instrument 320 Assault, Libel & Slander 367 pealth Care/ ip LABOR PROPERTY RIGHTS
150 Recovery of tere? harmaceutical Personal 7 . .
Overpayment Of 330 Las eos Injury Product Liability no mr eer Sendan’s Act ao Coryniehss
Veteran’s Benefits 340 Marine 368 Asbestos Personal Injury Relation en .
151 Medicare Act Product Liability 835 Patent—Abbreviated New
59 Def 345 Marine Product Liability PRSCNSTMET OA 740 Railway Labor Act Drug Application
152 Recovery of Defaulted 350 Motor Vehicle 751 Family and Medical 840 Trademark
Student Loans (Excludes . 370 Other Fraud Leave A
Veterans) 355 Motor Vehicle Product ; ; fave Act SOCIAL SECURITY
153 Recovery of Liability 37] Truth in Lending 790 Other Labor Litigation
Overpayment 360 Other Personal Injury 380 Other Personal Property 791 Employee Retirement 861 HIA (1395ff)
Tpay . : Damage I Security Act 862 Black Lung (923)
of Veteran’s Benefits 362 Personal Injury -Medical heame Security /Ac
. 385 Property Damage Product 863 DIWC/DIWW (405(g))
160 Stockholders’ Suits Malpractice Liability IMMIGRATION 864 SSID Title XVI
itle
190 Other Contract CIVIL RIGHTS PRISONER PETITIONS 62 Naturalization 865 RSI (405(g))
195 Contract Product Liability — Application
196 Franchise 440 Other Civil Rights HABEAS CORPUS 465 Other Immigration FEDERAL TAX SUITS
441 Voting 463 Alien Detainee Actions 870 Taxes (U.S. Plaintiff or
REAL PROPERTY 442 Employment 510 Motions to Vacate Defendant)
210 Land Condemnation 443 Housing! Sentence 871 IRS—Third Party 26 USC
220 Foreclosure Accommodations $30 General § 7609
230 Rent Lease & Ejectment 445 Amer. w/Disabilities— $35 Death Penalty
240 Torts to Land Employment OTHER
245 Tort Product Liability 446 Amer. wiDisabilities-Other | 549 tandamus & Other

290 All Other Real Property

 

448 Education

 

550 Civil Rights
$55 Prison Condition

560 Civil Detainee—
Conditions of

 

 

 

893 Envire | Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Conatitutionality of State
Statutes

 

 

 

 

 

 

Confinement
Vv. ORIGIN (Place an "X" in One Box Only}
X10 Original 2 Removed from 3. Remanded from 4 Reinstated or 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District (specify) Litigation—Transfer Litigation—Direct File

VIL CAUSE OF Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

ACTION SnD

Brief descrintion of cause:
Computer Fraud and Abuse Act

VII. REQUESTEDIN = CHECK IF THISISA CLASS ACTION DEMAND § Pemmnent injunction and damages. ~CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, Fed. R. Civ. P. JURY DEMAND: x Yes No
VIII. RELATED CASE(S), TUDGE DOCKET NUMBER

IF ANY (See instructions}:
IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) x SAN FRANCISCO/OAKLAND SAN JOSE EUREKA-MCKINLEYVILLE

 

DATE April 25, 2019 SIGNATURE OF ATTORNEY OF RECORD —_ ‘8’ Ann Marie Mortimer
IS-CAND 44 (rev.07/16) Case 3:19-cv-02262-WHO Document 1-3 Filed 04/25/19 Page 2 of 2

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I. a)

b)

c)

II.

Til.

Vv.

Vi.

VIL.

VII.

Date

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment).”

Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

(1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
(2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.

(3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
takes precedence, and box | or 2 should be marked.

(4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section [I] below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
Mark this section for each principal party.

Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
one nature of suit, select the most definitive.

Origin. Place an “X” in one of the six boxes.
(1) Original Proceedings. Cases originating in the United States district courts.

(2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
petition for removal is granted, check this box.

(3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

(4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.

(5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

(6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
§ 1407. When this box is checked, do not check (5) above.

 

(8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated.”

and Attorney Signature. Date and sign the civil cover sheet.
